UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6343



WILLIAM E. NICHOLSON-EL,

                                              Plaintiff - Appellant,

          versus


JOYCE K. CONLEY; KATHLEEN HAWK, Director of
the Federal Bureau of Prisons; JOHN ASHCROFT,
Attorney General of the United States,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley. David A. Faber, District
Judge. (CA-01-798)


Submitted:   May 16, 2002                     Decided:   May 23, 2002


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William E. Nicholson-El, Appellant Pro Se. Michael Lee Keller,
OFFICE OF THE UNITED STATES ATTORNEY, Charleston, West Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William E. Nicholson-El appeals the district court’s order

denying relief on his 28 U.S.C. § 2241 (1994) petition.    We have

reviewed the record and the district court’s opinion accepting the

recommendation of the magistrate judge and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See Nicholson-El v. Conley, No. CA-01-798 (S.D.W. Va.

Jan. 30, 2002).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2